Citation Nr: 0109689	
Decision Date: 04/02/01    Archive Date: 04/11/01

DOCKET NO.  00-05 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for myopia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel


INTRODUCTION

The veteran had active service from June 1965 to June 1967.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 rating decision of the 
Montgomery, Alabama, Regional Office (RO) which denied 
service connection for myopia.  The veteran has been 
represented throughout this appeal by the American Legion.  


FINDING OF FACT

Myopia is not a disability for which Department of Veterans 
Affairs compensation benefits may be awarded.  


CONCLUSION OF LAW

Service connection may not be established for myopia.  38 
C.F.R. §§ 3.303(c), 4.9 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Department of Veterans Affairs (VA) is not required to 
provide assistance to a claimant in developing his claim if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C. § 5103A).  
Upon review of the veteran's claim of entitlement to service 
connection for myopia and for the reasons discussed below, 
the Board observes that no reasonable possibility exists that 
the VA's assistance would aid in substantiating his claim.  
The Board accepts that myopia was diagnosed during service, 
the rating decision informed the veteran of the reason for 
the decision, and the Statement of the Case informed the 
veteran of the provisions of 38 C.F.R. §§ 3.303 (c) and 4.9 
(2000).  In March 2000, he was specifically informed that he 
could submit additional evidence.  Therefore, the 
notification requirements of VCAA have been met. 

A February 1967 Army treatment record indicates that the 
veteran was diagnosed with myopia.  At his April 1967 
physical examination for service separation, the veteran was 
noted to have corrected bilateral visual acuity of 20/20.  
Uncorrected acuity was 20/30 in each eye.  "Myopia 
(nearsightedness), ND)" was contained in the summary of 
defects.  In his September 1998 claim for service connection, 
the veteran advanced that he was initially found to have 
myopia during active service.  In his March 2000 Appeal to 
the Board (VA Form 9), the veteran stated that he was treated 
for chronic myopia during active service.  

Myopia is also known as nearsightedness.  Norris v. West, 11 
Vet. App. 219, 220 (1998).  Refractive error of the eye is 
not a disability for which VA disability compensation 
benefits may be awarded.  38 C.F.R. §§ 3.303(c), 4.9 (2000).  
The Court has held that where the law and not the evidence is 
dispositive of a veteran's claim, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  Accordingly, the veteran's claim for 
service connection is denied.  


ORDER

Service connection for myopia is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

